46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Judith A. FERRAGAMO, Plaintiff-Appellant,v.SIGNET BANKING CORPORATION, formerly known as Bank ofVirginia Company;  Signet Bank/Virginia, formerly known asBank of Virginia;  Floyd Griggs;  John Patterson, Jr.;William Dieter;  Frederick Deane, Jr.;  Robert Freeman;William Cowie;  J. Stevenson Peck;  Benjamin Vaughan, III;H. Nathaniel Taylor;  Elbert R. Hines, Jr.;  SignetBank/Maryland, formerly known as Union Trust Company ofMaryland, Defendants-Appellees.
No. 94-1229.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 13, 1994.Decided:  January 27, 1995.

Judith A. Ferragamo, Appellant Pro Se.  Bruce Stephen Harrison, Alisa H. Reff, SHAWE & ROSENTHAL, Baltimore, MD, for Appellees.
Before WILKINSON and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Judith A. Ferragamo appeals from (i) the district court's final order dismissing her employment discrimation complaint, (ii) various pre-trial orders, and (iii) the denial of her motion for new trial.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ferragamo v. Signet Banking Corp., No. CA-88-3333-WN (D. Md. Feb. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.